DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “sub-sequent” in line 3 should be replaced with “subsequent”, see line 5.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  A period is missing at the end of the claim.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “sub-sequent” in line 4 should be replaced with “subsequent”, see line 6.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  A period is missing at the end of the claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “sub-sequent” in line 3 should be replaced with “subsequent”, see line 5.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  A period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "The apparatus as claimed in claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner understood it as "The apparatus as claimed in claim 8" for the purpose of examination, see claim 7 with similar limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11-15, 17-19 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vivo (“PDCCH-based power saving signal/channel”, R1-1906170, as submitted by the applicant with IDS received on 09/10/2020).
Regarding claims 1, 8 and 14, Vivo teaches a method comprising determining by a user equipment that the user equipment has missed, or will miss, at least one power saving signal monitoring occasion (see in paragraph 2.1.2 at page 4 disclosing the use of a PDCCH based wake-up signalling, WUS, without DTX scheme where the WUS has to be transmitted every DRX cycle explicitly for indicating the 

Regarding claims 4, 11 and 17, Vivo teaches before causing the user equipment to monitor the physical downlink control channel on the first bandwidth part during the on- duration of discontinuous reception, the user equipment monitoring the physical downlink control channel on a second bandwidth part, and switching the monitoring of the physical downlink control channel from the second bandwidth part to the first bandwidth part based upon: a physical downlink control channel trigger, or a discontinuous reception inactivity-timer, or a bandwidth part inactivity timer (page 3 lines 6-17).
Regarding claims 5, 12 and 18, Vivo teaches the user equipment is caused to monitor the physical downlink control channel on the first bandwidth part during the on-duration of the discontinuous reception cycle based, at least partially, upon the switching of the monitoring of the physical downlink control channel from the second bandwidth part to the first bandwidth part (page 3 lines 6-17).
Regarding claim 6, Vivo teaches the user equipment is caused to monitor the physical downlink control channel on the first bandwidth part during the on duration of discontinuous reception cycle based on the discontinuous reception inactivity-timer (Figure 4 showing that the UE monitors the PDCCH during the DRX on-duration until the activation of the inactivity timer).
Regarding claims 7, 13 and 19, Vivo teaches monitoring the power saving signal comprises monitoring of a downlink control information format with at least one of a Cell Radio Network Temporary Identifier, a Radio Network Temporary Identifier for power saving, or a group common Radio Network Temporary Identifier for power saving (see paragraph 2.3.3 concerning the Power Saving, PS-RNTI).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3, 10, 16 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Muller et al. (US Pub. 2021/0195521).
Regarding claims 3, 10 and 16, Vivo teaches the limitations in claims 1, 8 and 14 as shown above.  Vivo, however, does not teach based upon the causing of the user equipment to monitor a physical downlink control channel on the first bandwidth part during the on-duration of discontinuous reception-cycle, causing the on-duration of discontinuous reception-cycle to be reduced.  Muller teaches based upon the causing of the user equipment to monitor a physical downlink control channel on the first bandwidth part during the on-duration of discontinuous reception-cycle, causing the on-duration of discontinuous reception-cycle to be reduced (see [0009] concerning the use of DRX-RNTI for configuring the parameters of the C-DRX including the length of the on-duration).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Vivo to have based upon the causing of the user equipment to monitor a physical downlink control channel on the first bandwidth part during the on-duration of discontinuous reception-cycle, causing the on-duration of discontinuous reception-cycle to be reduced as taught by Muller in order to conserve power and/or prolong battery life of the user equipment [0046]. 
Regarding claims 20-22, Vivo teaches a method comprising: configuring a user equipment to monitor a power saving signal in a first bandwidth part (see in particular page 3, lines 6-12, disclosing that the user equipment, UE, monitors the wake-up signal, WUS, in a narrowband bandwidth part, BWP, that is considered a first bandwidth part); causing the user equipment to monitor a physical downlink control channel on the first bandwidth part during an on-duration of discontinuous reception (see in paragraph 2.1.2 at page 4 disclosing the use of a PDCCH based wake-up signalling, WUS, without DTX scheme where the WUS has to be transmitted every DRX cycle explicitly for indicating the UE to wake up and to monitor the PDCCH in the upcoming Discontinuous Reception, DRX, on duration. In particular the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414